McDonald, J.
(concurring in part and dissenting in part). I agree with the majority’s conclusion we are bound by Administrative Order No. 1994-4 to follow the Polus decision. However, I disagree with the majority’s conclusion that Warner and Bivens represent the better-reasoned view. It was unnecessary for the Warner panel to specifically address the ov 12 scoring issue because any decision would not affect the sentence rendered by the court. I agree with the analysis and decision of the majority in Polus.